





Exhibit 10.1

AMENDMENT TO ASSET PURCHASE AGREEMENT







THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (“Amendment”) is made and entered
into effective as of September 1, 2006 (the “Effective Date”), by and among EXL
III GROUP CORPORATION, a Delaware corporation (“EXL”), HUMAN BIOSYSTEMS, a
California corporation (“HBS”) and HBS BIOENERGY, a California corporation (“HBS
Bio”).  Certain capitalized terms used in this Agreement are defined in Exhibit
A hereto.







RECITALS




A.

Effective as of the Effective Date, EXL, HBS and HBS Bio entered into that
certain Asset Purchase Agreement (the “Agreement”) whereby HBS Bio agreed to
purchase certain assets from  EXL in consideration for the issuance of shares of
HBS common stock.

 

B.

The parties now wish to amend the Agreement to clarify certain understandings,
as set forth below.   Capitalized terms used herein and not defined shall have
the same meaning as set forth in the Agreement.







AGREEMENT




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and based upon the foregoing recitals, the
parties agree as follows:




1.

Purchase and Sale.  The parties acknowledge and understand that HBS and HBS Bio
are currently negotiating with K.M. Biggs, Inc. and Katydid Farms, Inc.
(collectively, the “Sellers”) a new Option Agreement whereby HBS Bio shall
directly obtain from Sellers an option to purchase that certain real property
located in Lumberton County, North Carolina (the “Property”).  Therefore, the
Subject Property shall include any and all right, title and interest of EXL in
and to the Property, including but not limited to any option thereon.




2.

Deletion of Exhibits.  Exhibits B and C are hereby deleted from the Agreement.  




3.

Representations and Warranties of EXL.  Section 3.1 of the Agreement is hereby
amended and restated to read as follows:  “EXL is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to own and lease the properties and
assets it owns and leases in connection with its business and to carry on its
business as currently conducted.  EXL is duly licensed to do business in the
State of Delaware and all other jurisdictions in which the character of the
Subject Property or the nature of its business requires it to be so licensed or
qualified except where a failure to have such license or qualification would not
have a material adverse effect upon the operation of the Subject Property or the
business as presently conducted by EXL.”




4.

Consulting Services Agreement.  Section 7.5 of the Agreement is hereby amended
and restated to read as follows:  “HBS Bio and EXL shall have entered into that
certain Consulting Services Agreement in the form attached hereto as Exhibit D
(the “Consulting Services Agreement”).




5.

Closing.  




5.1

Subsections (iii) and (iv) of Section 8.1(a) are hereby deleted from the
Agreement.







1




5.2

Subsection (iv) of Section 8.1(a) is hereby amended and restated to read as
follows:  “have received an opinion of HBS Bio’s counsel to the effect set forth
in Sections 4.1, 4.2, 4.3 (to such counsel’s knowledge) and 4.4 (to such
counsel’s knowledge), in form and in substance reasonably satisfactory to EXL;
and”.




5.3

Subsection (ii) of Section 8.1(b) is hereby amended and restated to read as
follows:  “have received an opinion of EXL’s counsel to the effect set forth in
Sections 3.1, 3.2, 3.3 (to such counsel’s knowledge) and 3.4 (to such counsel’s
knowledge), in form and in substance reasonably satisfactory to HBS Bio;”.




5.4

Subsection (iv) of Section 8.1(b) is hereby amended and restated to read as
follows:  “have received from EXL an executed  Consulting Services Agreement.”







6.

Remainder of Agreement.   Except as modified by this Amendment, the Agreement
shall remain unchanged and in full force and effect.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date..  







“HBS Bio”




HBS BioEnergy,

a California corporation







By: ___________________________________

       Harry Masuda

       Chief Executive Officer




Date:______________________________




“EXL”




EXL III Group Corporation,

a Delaware corporation







By: ___________________________________

       Claude Luster, III

        CEO/President




Date:______________________________

Address:




1127 Harker Avenue

Palo Alto, California 94301

Facsimile: (650) 327-8658

Address:




221 W. Riverridge Avenue

Fresno, California  93711

Facsimile: (559) 261-0952




With copies to:




Silicon Valley Law Group

25 Metro Drive, Suite 600

San Jose, CA  95110

Attn:  Cathryn S. Gawne, Esq.




Telephone:  (408) 573-5700

Facsimile:    (408) 573-5701




With copies to:






2







“HBS”




Human BioSystems,

a California corporation







By: ___________________________________




    Harry Masuda

    Chief Executive Officer




Date:______________________________




 

Address:




1127 Harker Avenue

Palo Alto, CA  94301

Facsimile: (650) 327-8658

 




With copies to:




Silicon Valley Law Group

25 Metro Drive, Suite 600

San Jose, CA  95110

Attn:  Cathryn S. Gawne, Esq.




Telephone:  (408) 573-5700

Facsimile:    (408) 573-5701










3





